Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Interview Summary
Applicant proposed amending claim 1 as follows:
1. (Proposed amendment) A[[n]] system for forming a looped suture, the system comprising:
a suture supply assembly configured to supply a thread;
a positioning assembly for positioning a first section of the thread adjacent a second section of the thread to form a loop in the thread; and
a welding assembly for securing the loop in the thread, the welding assembly including an active anvil assembly including, 
          an anvil member; 
a first sensor operably connected to the anvil member, the first sensor configured to provide[[for]] at least one of force, torque or distance feedback; and
a control assembly.

The examiner believes such an amendment is patentable over the prior art. The examiner also believes such an amendment would create the need for a double patenting rejection. After applicant submits the amendment, the examiner will update the search of the prior art to confirm the patentability of the claim(s) and review all the parent applications to determine if double patenting rejections are appropriate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745